DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1–2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “three-layer-structured isotropic nuclear fuel particles having a coating layer.” It is unclear if the coating layer is one of the previously recited three layers, or if it is a fourth layer. 
Claim 1 recites “…and a silicon carbide matrix phase enveloping the three-layer-structured isotropic nuclear fuel particles.” It is unclear if this matrix phase is part of the previously recited “coating layer,” or if it is separate. 
Claim 1 recites “normal pressure sintering.” The metes and bounds of
this claim are unclear because there is no consensus in the art for what conditions are
considered “normal.” For example, is a temperature of 1700 degrees Celsius
considered “normal”? What about 1900 degrees? What about 1200 degrees? There is
no consensus for the high or low cut-off points of any of the parameters (temperature,
pressure, atmospheric conditions, length of sintering) to be considered “normal” versus

are unclear.

Claim 2 recites “5~40 volume %.” It is unclear what the intended meaning of the “~” is. For the purposes of examination, Examiner will interpret this as a hyphen. 

Claim 2 recites “the three-layer-structured isotropic nuclear fuel particles
correspond to 5 ~ 40 volume % based on the total volume of the material.” It is
unclear what portion of the “material” comprises the claimed 5-40%. For example, if
the prior art has a nuclear fuel particle with 4 layers, is this totality of (central particle + 4
layers) considered the claimed “three-layered structured isotropic nuclear fuel particle”?
Or does the claimed percentage only apply to (the central fuel kernel + the first 3
layers)? Or is the claimed attempting to differentiate (the fuel kernel + layers) from (the
surrounding matrix)? Or something else?
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its . See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Venneri (US 2012/0140867) in view of GB397 (GB 1173897A1).
A note regarding interpretation: Claim 1 includes the clause “wherein, when
shrinkage of the coating layer of the three-layer-structured isotropic nuclear fuel
particles during a sintering process is given as ΔLc, and when the shrinkage of the
silicon carbide matrix phase during the sintering process is given as ΔLm, a condition of
(in other words, the coating hopefully shrinks more than the matrix shrinks). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the cited prior art is capable of achieving this desired result for the reasons explained below.
Regarding claim 1, Venneri teaches (Fig. 1) a fully ceramic capsulated nuclear fuel material including three-layer- structured isotropic nuclear fuel particles with a coating layer having a shrinkage higher than a matrix phase, comprising:  	three-layer-structured isotropic nuclear fuel particles (layers 22, 24, 26 on nuclear
fuel kernel 25) having a coating layer (“SiC layer” may coat the three-layered particle 20, ¶ 45 or “a suitable surface protection material,” ¶ 48), wherein the coating layer corresponds to a layer being formed by sintering silicon carbide (“SiC layer,” ¶ 45), and  	a silicon carbide matrix phase (15; “SiC powder,” ¶ 48) enveloping the three-layer-structured isotropic nuclear fuel particles,  	wherein, when shrinkage of the coating layer of the three-layer-structured isotropic nuclear fuel particles during a sintering process is given as ΔLc, and when the shrinkage of the silicon carbide matrix phase during the sintering process is given as (according to Applicant’s Specification at ¶ 472, this desired result is fulfilled by sintering TRISO particles which have an outer layer and which are within an SiC matrix; this is taught by Venneri as cited above). 
Venneri does not explicitly teach that the coating layer includes a silicon carbide
precursor and sintering additives. Venneri’s coating layer is made from SiC.
However, it was known in the art at the time the invention was made to add an
outer coating layer that included a silicon carbide precursor and sintering additives, as
evidenced by GB897.
GB897 is in the same art area of applying coatings to multi-layer nuclear fuel
particles and teaches applying a protective layer to a nuclear fuel particle that includes a
silicon carbide precursor (e.g., “organosilane,” page 1, l. 41 or “organopolysilazanes,”
shown near page 2, ll. 32-34) and sintering additives (“the silicon-carbon layers may be
doped with nitrogen or oxygen,” page 2, ll. 24-25; “titanium and zirconium may also be
introduced into the silicon-carbon layers,” page 2, ll. 58-60).
A purpose for this teaching was, as explained by GB897, because “the protective
layer enveloping the nuclear fuel is intended to retain the fission products formed in the
nuclear fuel,” page 1, ll. 18-20. Specifically for silicon, titanium and zirconium, the inclusion of these elements “substantially raises its capacity for absorbing fission products,” page 3, ll. 4-6. 
Moreover, Venneri explains that it was known in the art at the time the invention

depending on the desired properties of the fuel: “[A] fuel particle consistent with the
present disclosure may include one or more additional layers, or omit one or more
layers, depending on the desired properties of the fuel particle,” Venneri, ¶ 45. In this
case, as explained by GB897, the desired property was the retention of fission products,
which is an extremely well-known and widespread problem in the nuclear fuel art.
The combination of the coating of GB897 with the nuclear fuel composition of
Venneri would have produced a multi-layered nuclear fuel particle whose external layer
comprised SiC, an SiC precursor, and sintering additives, i.e., Applicant's claimed
invention.
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Venneri, a person of ordinary skill would have predicted that combining GB897’s coating with Venneri's particle would have produced Applicant's claimed invention of a fuel particle with an outer coating that included an SiC precursor with additives. The skilled person’s motivation for the combination would have been the expectation of, as explained by GB897, because “the protective layer enveloping the nuclear fuel is intended to retain the fission products formed in the nuclear fuel,” page 1, ll. 18-20. Accordingly, claim 1 is rejected as obvious over Venneri in view of GB897.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Venneri and GB397, further in view of Kuczynski (WO 2005/086173 A23).
Regarding claim 2, the above-described combination of Venneri in view of
GB897 teaches all elements of the parent claim and additionally teaches  	wherein the sintering is performed by a normal sintering process (Venneri, “…compacting the precursor mixture at a predetermined pressure and temperature,” abstract; There is nothing in the disclosure of Venneri to indicate that the suggested parameters are abnormal),  	wherein the coating layer has a remaining porosity after performing the normal pressure sintering process (implicit), and  	wherein the three-layer-structured isotropic nuclear fuel particles correspond to 5 - 40 volume % based on the total volume of the composition (Venneri, as shown on the left side of Fig. 1, the fuel particles 20 appear to correspond to about 30-40% of the total composition).
Even so, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the volume % of the fuel particles in the composition to be between 5-40%, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, the skilled artisan is motivated to and can easily predict the results of increasing or decreasing the volume % of the fuel particles immersed in the SiC matrix. For example, more fuel particles will obviously mean more fission and thus more power produced from the reactor. On the other hand, a greater amount of SiC matrix will mean the fuel particles are better positioned and contained (including better containment of the undesirable fission gases they release)
This combination does not discuss the value of the porosity of the outer SiC layer. 
Kuczynski does. Kuczynski is in the same art area of coatings for nuclear fuel particles (abstract) and teaches  	wherein the coating layer has a remaining porosity of more than 0% and less than or equal to 4% (“…depositing a mixture of silicon and silicon carbide around a nuclear fuel particle…treating at least part of the deposited mixture…to reduce a porosity thereof…Treating the mixture…may include nitriding the coated nuclear fuel particle,” page 2, ll. 11-18 and “Nitriding the mixture of silicon and silicon carbide deposited decreases the porosity thereof to be between 0.5 % and 10 %. The additional amount of stoichiometric silicon carbide deposited further reduces the porosity of, and hence densifies, the nitride silicon and silicon carbide mixture,” page 12, ll. 17-20). 
The skilled artisan would have been motivated to utilize the low-porosity SiC layer of Kuczynski on the fuel particles of above-combined Venneri with GB897 in order to create a denser fuel compact (Kuczynski, page 3, ll. 25-27; page 12, ll. 18-20), thus resulting in better fuel economy for the reactor and also reducing the amount of harmful fission gases released by the fuel kernel inside the coating (Kuczynski, page 13, ll. 20-29).
Accordingly, claim 2 is rejected as obvious over Venneri and GB897 in further view of Kuczynski. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached 3-page Foreign Reference. 
        2 “When nuclear particles, which are configured of a silicon carbide matrix phase containing three-layer-structured isotropic nuclear fuel particles having a containing layer, are processed with normal pressure sintering (or pressureless sintering), a condition of ΔLC>ΔLm is created.” 
        3 See attached 23-page Foreign Reference.